        Case 3:19-cv-00419-JWD-RLB           Document 12       08/16/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


PATRICIA GUARINO,                                  CASE NO.: 3:19-CV-00419-JWD-RLB
          Plaintiff,

VERSUS                                               JUDGE JOHN W. DEGRAVELLES

LUCKY WORLD, INC., NAVIGATORS
INSURANCE COMPANY AND                              MAG. RICHARD L. BOURGEOIS, JR.
ANDRIY MARHIN
         Defendants.

                                     STATUS REPORT

A.     JURISDICTION

       The basis for jurisdiction is 28 U.S.C. § 1332 as the amount in controversy exceeds

$75,000, and there is complete diversity between the parties. This suit was removed pursuant to

28 U.S.C. §§ 1441 and 1446 on June 27, 2019 (Rec. Doc. 1).

B.     BRIEF EXPLANATION OF CASE

       This case arises out of a two-vehicle automobile accident that occurred on August 12,

2018 on Interstate 12 in East Baton Rouge Parish. Plaintiff, Patricia Guarino, was the driver of

one of the involved vehicles. Defendant, Andriy Marhin was the driver of the other involved

vehicle. At the time of the accident, Marhin was operating a vehicle owned by Lucky World, Inc.

and insured by Navigators Insurance Company. Plaintiff seeks recovery for personal injuries

sustained in the accident. Plaintiff alleges that the accident was caused by the negligence of

Marhin. Plaintiff also claims that Lucky World is liable for her alleged damages under theories

of respondeat superior, negligent entrustment, and negligent hiring, training, and supervision.

Defendants deny that the accident was caused by Marhin and dispute the cause and extent of

Plaintiff’s alleged damages.
        Case 3:19-cv-00419-JWD-RLB             Document 12      08/16/19 Page 2 of 6



C.     PENDING MOTIONS

       There are no pending motions at this time.

D.     ISSUES

       The principal legal issues are outlined below. Each of these issues are currently disputed.

            a. Whether the accident was caused by the negligence of Patricia Guarino or the
               negligence of Andriy Marhin;

            b. Whether Lucky World was negligent when it entrusted the involved vehicle to
               Andriy Marhin;

            c. Whether Lucky World was negligent in its hiring, training, and supervision of
               Andriy Marhin;

            d. Whether the subject accident caused Patricia Guarino’s alleged injuries and other
               damages;

            e. The nature and extent of Patricia Guarino’s alleged injuries and damages;

            f. Whether Plaintiff Patricia Guarino will have any future medical expenses or
               treatment; and

            g. The value of Plaintiff’s recoverable past and future medical expenses.

E.     DAMAGES

       1.      Plaintiff’s calculation of damages:

       2.      Defendant’s calculation of offset and/or plaintiffs’ damages: Defendants do

not have sufficient information to accurately and completely calculate Plaintiff’s damages at this

time. Based on the medical records provided, Plaintiff’s past medical bills total roughly $45,000,

before application of some non-recoverable discounts.

F.     SERVICE:

       Defendant, Andriy Marhin, has not yet been served. The parties are working to obtain his

agreement to waive service.

G:     DISCOVERY




                                                2
 Case 3:19-cv-00419-JWD-RLB          Document 12        08/16/19 Page 3 of 6



1.   INITIAL DISCLOSURES

     A.     Have the initial disclosures required under FRCP 26(a)(1) been
            completed?

                     [ ] YES        [x] NO

     B.     Do any parties object to initial disclosures?

                     [ ] YES        [x] NO

     The parties intend to exchange initial disclosures no later than seven (7) days
     prior to the August 29, 2019 Scheduling Conference in accordance with Local
     Rule 26(b) and this Court’s order of July 9, 2019 (Rec. Doc. 5).

2.   DISCOVERY COMPLETED OR IN PROGRESS

     By Plaintiff: Plaintiff has requested the deposition of Defendant Andriy Marhin.

     By Defendants: Defendants issued Interrogatories and Requests for Production of
     Documents to Plaintiff on July 16, 2019. Responses to those discovery requests
     have not yet been received. Defendants have also requested the deposition of
     Patricia Guarino.

3.   PROTECTIVE ORDERS AND OTHER LIMITATIONS ON DISCOVERY

     The parties do not anticipate any protective orders or other limitations at this time.

4.   DISCOVERY FROM EXPERTS

     By plaintiff:

     By defendants: At this time, Defendants expect to call medical experts and an
     expert in accident reconstruction. Defendants may also utilize an expert in life
     care planning and/or an economist, should the circumstances so warrant.




                                       3
      Case 3:19-cv-00419-JWD-RLB          Document 12       08/16/19 Page 4 of 6



H.   PROPOSED SCHEDULING ORDER

     1.   If the parties propose an alternative timeframe for exchanging initial disclosures,
          please provide that proposed deadline: Not applicable.

     2.   Recommended deadlines to join other parties or to amend pleadings: October 1,
          2019.

     3.   Filing all discovery motions and completing all discovery except experts: March
          2, 2020.

     4.   Disclosures of identities and resumes of expert witnesses (if appropriate, you may
          suggest different dates for disclosure of experts in different subject matters:

          Plaintiff: March 2, 2020.

          Defendant(s): April 1, 2020.

     5.   Exchange of expert reports:

          Plaintiff: April 1, 2020.

          Defendants: May 1, 2020.

     6.   Completion of discovery from experts: June 1, 2020.

     7.   Filing dispositive or Daubert motions: July 1, 2020.

     8.   All remaining deadlines and the pre-trial conference and trial date will be
          included in the initial scheduling order. The deadlines will be determined based
          on the presiding judge’s schedule, within the following general parameters. The
          parties should not provide any proposed dates for these remaining deadlines:

          a.     Deadline to file pre-trial order (approximately 16 weeks after dispositive
                 motion deadline).

          b.     Deadline to file motions in limine (approximately 20-22 weeks after
                 dispositive motion deadline).

          c.     Deadline to file an affidavit of settlement efforts (approximately 22-24
                 weeks after dispositive motion deadline).

          d.     Deadline to submit joint jury instructions, voir dire, verdict forms, and
                 trial briefs to the presiding judge (approximately 25-27 weeks after
                 dispositive motion deadline).

          e.     Ore-trial conference date (approximately 18-20 weeks after dispositive
                 motion deadline).


                                            4
        Case 3:19-cv-00419-JWD-RLB              Document 12       08/16/19 Page 5 of 6



               f.     Trial date (approximately 27-29 weeks after dispositive motion deadline).

       9.      If the general outline of proposed deadlines does not fit the circumstances of your
               particular case, please provide a proposed joint schedule of deadlines which is
               more appropriate for your case.

I.     TRIAL

       1.      Has a demand for trial by jury been made?

                                      [x] YES        [ ] NO

       2.      Estimate the number of days that trial will require: 4 days

J.     OTHER MATTERS

       Are there any specific problems the parties wish to address at the scheduling conference?

                                      [ ] YES        [ X] NO

               i.     If the answer is yes, please explain:

               ii.    If the answer is no, do the parties want the court to cancel the scheduling
                      conference and to enter a scheduling order based on the deadlines set out
                      in this report? CHECK “NO” IF YOU HAVE NOT SUBMITTED
                      JOINT PROPOSED DEADLINES.

                                      [ X] YES       [ ] NO

K.     SETTLEMENT

       The parties have discussed settlement and are open to amicable resolution. Defendants

have requested a settlement demand and Plaintiff has advised that the deposition of Marhin will

need to be completed prior to providing a demand.

               Do the parties wish to have a settlement conference:

                      [X] YES         [ ] NO

       Since liability is disputed, the parties agree that a settlement conference would be most

productive at the conclusion of expert discovery in July of 2020.

L.     CONSENT TO JURISDICTION BY A MAGISTRATE JUDGE

       All parties agree to jurisdiction by a Magistrate Judge of this court:


                                                 5
         Case 3:19-cv-00419-JWD-RLB                Document 12    08/16/19 Page 6 of 6



                        [ ] YES         [ ] NO

        [Brandon, I am ok with trying this case in front of Judge Bourgeois. Please select your

preference.]

      If your response was “yes” to the preceding question, all attorneys and
unrepresented parties should sign the attached form to indicate your consent.


                                                   BRANDON: INSERT YOUR SIGNATURE
                                                   BLOCK HERE.

                                                   AND


                                                   /s/ Marianne Wise Fletchinger
                                                   Robert E. Kerrigan, Jr. T.A. (#07350)
                                                   rek@deutschkerrigan.com
                                                   Marianne Wise Fletchinger (#34822)
                                                   marianne@deutschkerrigan.com
                                                   Deutsch Kerrigan, L.L.P.
                                                   755 Magazine Street
                                                   New Orleans, Louisiana 70130
                                                   Telephone: (504) 593-0661
                                                   Facsimile: (504) 566-4099
                                                   Counsel for Defendants, Lucky World, Inc. and
                                                   Navigators Insurance Company

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above and foregoing Joint Status Report has

been filed with the Court’s electronic filing system on this 15th day of August, 2019 which will

provide electronic notification to all parties.



                                                  ____/s/ Brandon Brown ______
                                                         BRANDON BROWN




                                                    6
